As filed with the Securities and Exchange Commission on October 15, 2008 File No. 000-53407 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-12G/A GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF PLAINFIELD ENTERPRISES LLC (Exact Name of Registrant As Specified In Its Charter) DELAWARE 26-0787260 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 55 Railroad Avenue Greenwich, CT 06830 06830 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (203) 302-1700 Copies of correspondence to: Thomas X. Fritsch, Esq. c/o Plainfield Asset Management LLC 55 Railroad Avenue, Plaza Level Greenwich, CT06830 Seward & Kissel LLP Attention: Robert E. Lustrin, Esq. One Battery Park Plaza New York, NY 10004 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered NOT APPLICABLE NOT APPLICABLE Securities to be registered pursuant to Section 12(g) of the Act: CLASS A UNIT (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o o Large accelerated filer Accelerated filer o x Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) TABLE OF CONTENTS ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. DESCRIPTION OF PROPERTY 16 ITEM 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 17 ITEM 5. MANAGERS AND EXECUTIVE OFFICERS 18 ITEM 6. EXECUTIVE COMPENSATION 20 ITEM 7. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND MANAGER INDEPENDENCE 20 ITEM 8. LEGAL PROCEEDINGS 21 ITEM 9. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND OTHER RELATED STOCKHOLDER MATTERS 21 ITEM 10. RECENT SALES OF UNREGISTERED SECURITIES 22 ITEM 11. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED 22 ITEM 12. INDEMNIFICATION OF MANAGERS AND OFFICERS 25 ITEM 14. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 26 SIGNATURES S-1 DESCRIPTION OF EXHIBITS E-1 INDEX TO FINANCIAL STATEMENTS F-1 i FORWARD LOOKING STATEMENTS MAY PROVE INACCURATE CERTAIN STATEMENTS IN THIS REGISTRATION STATEMENT CONTAIN OR MAY CONTAIN INFORMATION THAT IS FORWARD-LOOKING. ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THOSE DESCRIBED IN THE FORWARD-LOOKING STATEMENTS AND WILL BE AFFECTED BY A VARIETY OF RISKS AND FACTORS INCLUDING BUT NOT LIMITED TO THE FOLLOWING: THE INABILITY OF REGULATED ENTITIES AND CERTAIN MEMBERS OF OUR BOARD OF MANAGERS, OFFICERS, KEY EMPLOYEES AND OTHER AFFILIATES OF THE OURS TO OBTAIN GAMING LICENSES OR PERMITS IN JURISDICTIONS WHERE OUR CURRENT OR PLANNED BUSINESS OR AN ENTITY IN WHICH WE INVEST REQUIRES SUCH LICENSES OR PERMITS; THE LIMITATION, CONDITIONING, REVOCATION OR SUSPENSION OF ANY SUCH GAMING LICENSES OR PERMITS; A FINDING OF UNSUITABILITY OR DENIAL OF LICENSES OR PERMITS BY REGULATORY AUTHORITIES WITH RESPECT TO ANY MEMBER OF OUR BOARD OF MANAGERS, OFFICER, OR KEY EMPLOYEE REQUIRED TO BE FOUND SUITABLE; LOSS OR RETIREMENT OF MEMBERS OF OUR BOARD OF MANAGERS, OFFICERS OR KEY EMPLOYEES; INCREASED COMPETITION IN EXISTING MARKETS OR THE OPENING OF NEW GAMING JURISDICTIONS (INCLUDING ON NATIVE AMERICAN LANDS); THE INABILITY TO MAINTAIN AND IMPROVE EXISTING GAMING FACILITIES; THE INABILITY TO CONSUMMATE PLANNED ACQUISITIONS OF GAMING OPPORTUNITIES; THE COSTS AND DELAYS ASSOCIATED WITH CONSTRUCTING AND OPENING NEW GAMING FACILITIES; THE INABILITY TO RETAIN KEY LEASES; A DECLINE IN THE PUBLIC ACCEPTANCE OR POPULARITY OF GAMING; INCREASES IN OR NEW TAXES OR FEES IMPOSED ON GAMING REVENUES OR GAMING DEVICES; SIGNIFICANT INCREASES IN FUEL OR TRANSPORTATION PRICES; ADVERSE ECONOMIC CONDITIONS IN KEY MARKETS; AND SEVERE OR UNUSUAL WEATHER IN SUCH KEY MARKETS. IN ADDITION, ANY FINANCINGS CONSUMMATED BY CASINO MONTELAGO HOLDING, LLC, OR MONTELAGO, THE ENTITY IN WHICH WE PROPOSE TO MAKE AN EQUITY INVESTMENT, OR ITS SUBSIDIARIES MAY SUBSTANTIALLY INCREASE THE LEVERAGE AND OTHER FIXED CHARGE OBLIGATIONS OF THOSE ENTITIES. THE LEVEL OF INDEBTEDNESS AND OTHER FIXED CHARGE OBLIGATIONS OF MONTELAGO AND ITS SUBSIDIARIES COULD HAVE IMPORTANT CONSEQUENCES, INCLUDING BUT NOT LIMITED TO THE FOLLOWING: (1) A SUBSTANTIAL PORTION OF MONTELAGO’S AND ITS SUBSIDIARIES’ CASH FLOW FROM OPERATIONS COULD BE DEDICATED TO DEBT SERVICE AND OTHER FIXED CHARGE OBLIGATIONS AND THUS NOT BE AVAILABLE FOR OTHER PURPOSES; (2) MONTELAGO’S AND ITS SUBSIDIARIES’ ABILITY TO OBTAIN ADDITIONAL FINANCING IN THE FUTURE FOR WORKING CAPITAL, CAPITAL EXPENDITURES OR ACQUISITIONS MAY BE LIMITED; AND (3) MONTELAGO’S AND ITS SUBSIDIARIES’ LEVEL OF INDEBTEDNESS COULD LIMIT THEIR FLEXIBILITY IN REACTING TO CHANGES IN THE GAMING INDUSTRY, THEIR RESPECTIVE JURISDICTIONS AND ECONOMIC CONDITIONS GENERALLY.
